Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements of CorMedix Inc. on Forms S-8 (File Nos. 333-170498 and 333-192840) and Forms S-3 (File Nos. 333-185737 and 333-185970) of our report, dated March 31, 2014 on our audits of the consolidated financial statements of CorMedix Inc. and Subsidiary as of December 31, 2013 and 2012, and for the years then ended, and for the period from July 28, 2006 (Inception) to December 31, 2013, which report is included in this Annual Report on Form 10-K of CorMedix Inc. for the year ended December 31, 2013. /s/ CohnReznick LLP Roseland, New Jersey March 31, 2014
